Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 08/08/2022.
Claims 1-9 and 11-24 are pending.

Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 is presented with the status identifier “(Previously Presented)” yet contains a word that is struck through (the word “. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-13, 16-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Obrecht et al. Pub. No. US 2016/0036722 A1 (hereafter Obrecht) in view of Burton et al. Pat. No. US 6,874,074 B1 (hereafter Burton).

With regard to claim 1, Obrecht teaches a computer processing system  (Turning now to FIG. 2, one embodiment of a computing environment in at least ¶ [0067] and in at least Fig. 2-3, 23 and 26) comprising: an input device configured to receive user input from a user of the computing device (client 250 also looks for user activities (such as repeated key pressing, mouse clicking, selection of a system tray icon, etc., indicated by user input 337) in at least ¶ [0078] and ¶ [0292]);
at least one processor (Each system 230 is shown as having a processor subsystem 234 (e.g., one or more processors) in at least ¶ [0068]) coupled to said input device (Turning now to FIG. 26, one embodiment of an exemplary computer system 2600, which may implement, for example, computer systems 120 and/or 130, is depicted. Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 and I/O interfaces(s) 2640 via an interconnect 2660 (e.g., a system bus). I/O interface(s) 2640 is coupled to one or more I/O devices 2650 in at least ¶ [0376]) and configured to execute a process (client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]) based on the user input (system integrity module 336 permits a client 250 to undo corrective actions that result in negative consequences. Various criteria for determining that a corrective action has had some negative consequences are contemplated. These negative consequences may be detected, in one embodiment, based on user input that does not directly specify an undo operation (e.g., detection of repeated mouse clicks may be used to infer user frustration with a recent corrective action) in at least ¶ [0220], Examiner notes corrective action, adjusting priority and resource reallocation may be responsive to user input); at least one memory coupled to said at least one processor (main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068] and Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 in at least ¶ [0376] – [0378]) and having a dedicated area for supporting the process to be executed (Thus, step 640 may include, in one embodiment, a corrective action that increases the system resources dedicated to a particular process in at least ¶ [0118] and main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184], Examiner notes that the memory supports executing/to be execute processes; there is not a requirement of identifying the to be executed process, i.e. in claim 6); said at least one processor is further configured to perform the following (Turning now to FIG. 26, one embodiment of an exemplary computer system 2600, which may implement, for example, computer systems 120 and/or 130, is depicted. Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 and I/O interfaces(s) 2640 via an interconnect 2660 (e.g., a system bus). I/O interface(s) 2640 is coupled to one or more I/O devices 2650 … In some embodiments, these other forms of storage may also store program instructions executable by processor subsystem 2680 in at least ¶ [0376] – [0378]):
a display coupled to said at least on processor (has an icon in an operating-system menu that displays executing background processes (e.g., a system tray icon) in at least ¶ [0137] and Examples of I/O devices include storage devices (hard drive, optical drive, removable flash drive, storage array, SAN, or their associated controller), network interface devices (e.g., to a local or wide-area network), or other devices (e.g., graphics, user interface devices, etc.). In one embodiment, computer system 2600 is coupled to a network via a network interface device in at least ¶ [0379]); and
access the dedicated area of said at least one memory (Thus, step 640 may include, in one embodiment, a corrective action that increases the system resources dedicated to a particular process in at least ¶ [0118] and main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating … including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184], Examiner notes that corrective actions are performed with respect to resources dedicated to particular processes wherein said resources include memory resources. That is, dedicated areas of memory are accessed in the execution of processes.) to execute the process (The application typically loads at startup of the client and continues to reside in system memory while using processor and network resources in at least ¶ [0060] and client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]) causing information to be displayed on said display (has an icon in an operating-system menu that displays executing background processes (e.g., a system tray icon) in at least ¶ [0137]),
compare execution of the process to at least one global parameter (The score for a particular process may be compared with its resource usage to make a determination whether the process deviates from the resource usage policy in at least ¶ [0009], Examiner notes: Instant specification in at least ¶ [0053 – [0055]] specifies that “the engine will monitor processes activity and check their behavior against a global rule. The global rule defines when a process is experiencing abnormal CPU consumption”, that is, the global parameter is a rule specifying whether resource usage is abnormal),
adjust a priority level of the executed process in response to satisfaction of the at least one global parameter (Various corrective actions may then be taken if a violation or significant process inefficiency is determined in at least ¶ [0009] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]),
reallocate the dedicated area of said at least one memory supporting the executed process in response to the adjusted priority level (module 920 determines different corrective actions for a process dependent upon its resource usage (as indicated by score 914) and importance (as indicated by score 918). In one embodiment, if a process is not important (e.g., as indicated by score 918 not satisfying a particular threshold or thresholds), module 920 may determine to reduce its performance regardless of its resource usage, by lowering its process priority, trimming its allocated memory, restricting I/O for that process, etc. In some instances, these corrective actions may be performed for background processes such as realupdate.exe described above. In one embodiment, if a process has some importance in other states of system 230 but not the present state (e.g., when system 230 is idle and no user activity is detected), module 920 may determine to idle or alternatively to accelerate the process until the state of system 230 changes. In some instances, this action may be performed for backup programs, search-index programs, antivirus programs, etc. In one embodiment, if a process is important and has a higher-than-average resource usage, module 920 may determine to improve its performance by boosting its priority, increasing its allocated memory, etc. In some instances, module 920 may also determine to not take any corrective actions for a process in at least ¶ [0174])
free resources with the free resources being used by other processes being executed by said at least one processor (in one embodiment, module 1120 detects hardware ports (such as parallel, serial, and USB ports) that are not being used and disables these ports, freeing resources associated with the ports for the operating system to use otherwise in at least ¶ [0216]), and
after adjustment of the priority level and while the process is still being executed (performed using a computer program executing on a computer system such as client 250 executing on computer system 230 in at least ¶ [0221]), update a resource classification of the executed process in response to the priority level being adjusted (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009] and In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221], Examiner notes that Obrecht teaches that previous configuration settings related to the operating system, hardware, application and others are re-evaluated against optimized settings to determine whether a change should be made to the configuration; resource classification is one such setting, see techniques for classifying that permits entities to assess or reconcile process resource cost with the importance of these processes in at least ¶ [0009]. Further, such an instance of re-evaluating configurations as in ¶ [0221] is performed when the priority is changed, see at least ¶ [0174]).
Obrecht teaches freeing resources, such as ports, for use by other processes but does no specifically teach freeing memory space for use by other processes.
However, in analogous art, Burton teaches reallocate at least one memory to free memory space, with the free memory space being used by other processes being executed by said at least one processor (a procedure (described in detail below) for identifying "free" memory that may be reclaimed and re-allocated to other tasks, e.g., by checking that no tasks are currently using a piece of memory, before the memory is made available for re-allocation. The identification of memory that is no longer in use and is available for re-allocation may be performed by a "garbage collector" task 310, or by some other mechanism for checking and reclaiming-memory, e.g., by other tasks, or by functions provided by the operating system in at least col. 4 lines 46-55), and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the freeing memory space for use by other processes of Burton with the systems and methods of Obrecht resulting in a system in which freed memory from the reallocation of Obrecht are reallocated to processes as in Burton. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving real-time performance of tasks by running garbage collection (reclaiming of freed memory, and subsequent reallocation as above, to other tasks) concurrently and thus allowing for memory use to be optimized (see at least Burton col. 1 line 58 – col. 2 line 7 and col. 4 lines 46-55).

With regard to claim 2, Obrecht teaches wherein the priority level being a processing priority level of said at least one processor (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]).

With regard to claim 3, Obrecht teaches wherein the priority level being an input/output (I/O) priority level of said at least one processor (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]).

With regard to claim 4, Obrecht teaches wherein the at least one global parameter comprises a processor consumption level (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066] and session information includes the resource consumption of a session 2110 (e.g., processor usage, memory usage, etc.)  in at least ¶ [0315] and in various embodiments, client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity in at least ¶ [0183]).

With regard to claim 5, Obrecht teaches wherein the portion of said at least one memory is allocated in response to a monitored execution of the process being less than the processor consumption level (if a process is important and has a higher-than-average resource usage, module 920 may determine to improve its performance by boosting its priority, increasing its allocated memory, etc. In some instances, module 920 may also determine to not take any corrective actions for a process in at least ¶ [0174]).

With regard to claim 11, Obrecht teaches an operating system stored in said at least one memory, wherein said at least one processor is configured to operate based on the operating system, and wherein said at least one processor is further configured to update resource classification via the operating system (process rules may be specified by or on behalf of an entity (e.g., by a regulatory entity that establishes a standardized set of extraneous process rules for one or more different computing platforms). It is thus contemplated, for example, that an entity could establish a default set of extraneous process rules for WINDOWS-based computer systems. This default set of criteria could be used by entities to determine extraneous processes on their WINDOWS desktops; alternately, such entities could modify or establish their own set of extraneous process rules in at least ¶ [0083] and In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]).

With regard to claim 12, a computing device comprising (Turning now to FIG. 2, one embodiment of a computing environment in at least ¶ [0067] and in at least Fig. 2-3, 23 and 26): an input device configured to receive user input from a user of the computing device (client 250 also looks for user activities (such as repeated key pressing, mouse clicking, selection of a system tray icon, etc., indicated by user input 337) in at least ¶ [0078] and ¶ [0292]);
at least one processor (Each system 230 is shown as having a processor subsystem 234 (e.g., one or more processors) in at least ¶ [0068]) coupled to said input device (Turning now to FIG. 26, one embodiment of an exemplary computer system 2600, which may implement, for example, computer systems 120 and/or 130, is depicted. Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 and I/O interfaces(s) 2640 via an interconnect 2660 (e.g., a system bus). I/O interface(s) 2640 is coupled to one or more I/O devices 2650 in at least ¶ [0376]) and configured to execute a process (client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]) based on the user input (system integrity module 336 permits a client 250 to undo corrective actions that result in negative consequences. Various criteria for determining that a corrective action has had some negative consequences are contemplated. These negative consequences may be detected, in one embodiment, based on user input that does not directly specify an undo operation (e.g., detection of repeated mouse clicks may be used to infer user frustration with a recent corrective action) in at least ¶ [0220], Examiner notes corrective action, adjusting priority and resource reallocation may be responsive to user input); at least one memory coupled to said at least one processor (main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068] and Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 in at least ¶ [0376] – [0378]) and having a dedicated area for supporting the process to be executed (Thus, step 640 may include, in one embodiment, a corrective action that increases the system resources dedicated to a particular process in at least ¶ [0118] and main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184], Examiner notes that the memory supports executing/to be execute processes; there is not a requirement of identifying the to be executed process, i.e. in claim 6); said at least one processor is further configured to perform the following (Turning now to FIG. 26, one embodiment of an exemplary computer system 2600, which may implement, for example, computer systems 120 and/or 130, is depicted. Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 and I/O interfaces(s) 2640 via an interconnect 2660 (e.g., a system bus). I/O interface(s) 2640 is coupled to one or more I/O devices 2650 … In some embodiments, these other forms of storage may also store program instructions executable by processor subsystem 2680 in at least ¶ [0376] – [0378]):
a display coupled to said at least on processor (has an icon in an operating-system menu that displays executing background processes (e.g., a system tray icon) in at least ¶ [0137] and Examples of I/O devices include storage devices (hard drive, optical drive, removable flash drive, storage array, SAN, or their associated controller), network interface devices (e.g., to a local or wide-area network), or other devices (e.g., graphics, user interface devices, etc.). In one embodiment, computer system 2600 is coupled to a network via a network interface device in at least ¶ [0379]); and
access the dedicated area of said at least one memory (Thus, step 640 may include, in one embodiment, a corrective action that increases the system resources dedicated to a particular process in at least ¶ [0118] and main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating … including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184], Examiner notes that corrective actions are performed with respect to resources dedicated to particular processes wherein said resources include memory resources. That is, dedicated areas of memory are accessed in the execution of processes.) to execute the process (The application typically loads at startup of the client and continues to reside in system memory while using processor and network resources in at least ¶ [0060] and client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]) causing information to be displayed on said display (has an icon in an operating-system menu that displays executing background processes (e.g., a system tray icon) in at least ¶ [0137]),
monitor execution of the process (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066]) by determining processing resources consumed (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066]),
compare execution of the process (The score for a particular process may be compared with its resource usage to make a determination whether the process deviates from the resource usage policy in at least ¶ [0009]) to a processor consumption level (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066] and session information includes the resource consumption of a session 2110 (e.g., processor usage, memory usage, etc.)  in at least ¶ [0315] and in various embodiments, client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity in at least ¶ [0183]),
adjust a priority level of the executed process in response to the consumption of processing resources being less than the processor consumption level (Various corrective actions may then be taken if a violation or significant process inefficiency is determined in at least ¶ [0009] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]),
reallocate the dedicated area of said at least one memory supporting the executed process in response to the adjusted priority level (module 920 determines different corrective actions for a process dependent upon its resource usage (as indicated by score 914) and importance (as indicated by score 918). In one embodiment, if a process is not important (e.g., as indicated by score 918 not satisfying a particular threshold or thresholds), module 920 may determine to reduce its performance regardless of its resource usage, by lowering its process priority, trimming its allocated memory, restricting I/O for that process, etc. In some instances, these corrective actions may be performed for background processes such as realupdate.exe described above. In one embodiment, if a process has some importance in other states of system 230 but not the present state (e.g., when system 230 is idle and no user activity is detected), module 920 may determine to idle or alternatively to accelerate the process until the state of system 230 changes. In some instances, this action may be performed for backup programs, search-index programs, antivirus programs, etc. In one embodiment, if a process is important and has a higher-than-average resource usage, module 920 may determine to improve its performance by boosting its priority, increasing its allocated memory, etc. In some instances, module 920 may also determine to not take any corrective actions for a process in at least ¶ [0174]), and
free resources with the free resources being used by other processes being executed by said at least one processor (in one embodiment, module 1120 detects hardware ports (such as parallel, serial, and USB ports) that are not being used and disables these ports, freeing resources associated with the ports for the operating system to use otherwise in at least ¶ [0216]), and
after adjustment of the priority level and while the process is still being executed (performed using a computer program executing on a computer system such as client 250 executing on computer system 230 in at least ¶ [0221]), update a resource classification of the executed process in response to the priority level being adjusted (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009] and In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221], Examiner notes that Obrecht teaches that previous configuration settings related to the operating system, hardware, application and others are re-evaluated against optimized settings to determine whether a change should be made to the configuration; resource classification is one such setting, see techniques for classifying that permits entities to assess or reconcile process resource cost with the importance of these processes in at least ¶ [0009]. Further, such an instance of re-evaluating configurations as in ¶ [0221] is performed when the priority is changed, see at least ¶ [0174]).
Obrecht teaches freeing resources, such as ports, for use by other processes but does no specifically teach freeing memory space for use by other processes.
However, in analogous art, Burton teaches reallocate at least one memory to free memory space, with the free memory space being used by other processes being executed by said at least one processor (a procedure (described in detail below) for identifying "free" memory that may be reclaimed and re-allocated to other tasks, e.g., by checking that no tasks are currently using a piece of memory, before the memory is made available for re-allocation. The identification of memory that is no longer in use and is available for re-allocation may be performed by a "garbage collector" task 310, or by some other mechanism for checking and reclaiming-memory, e.g., by other tasks, or by functions provided by the operating system in at least col. 4 lines 46-55), and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the freeing memory space for use by other processes of Burton with the systems and methods of Obrecht resulting in a system in which freed memory from the reallocation of Obrecht are reallocated to processes as in Burton. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving real-time performance of tasks by running garbage collection (reclaiming of freed memory, and subsequent reallocation as above, to other tasks) concurrently and thus allowing for memory use to be optimized (see at least Burton col. 1 line 58 – col. 2 line 7 and col. 4 lines 46-55).

With regard to claim 13,Obrecht teaches wherein the priority level being at least one of a processing priority level and an input/output (I/O) priority level of said at least one processor (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]).

With regard to claim 16, Obrecht teaches a method comprising: accessing a dedicated area of at least one memory (Thus, step 640 may include, in one embodiment, a corrective action that increases the system resources dedicated to a particular process in at least ¶ [0118] and main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating … including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184], Examiner notes that corrective actions are performed with respect to resources dedicated to particular processes wherein said resources include memory resources. That is, dedicated areas of memory are accessed in the execution of processes.) while executing a process (The application typically loads at startup of the client and continues to reside in system memory while using processor and network resources in at least ¶ [0060] and client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]) by at least one processor coupled to the at least one memory (Each system 230 is shown as having a processor subsystem 234 (e.g., one or more processors) in at least ¶ [0068] and client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072] and Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 in at least ¶ [0376] – [0378]) based on the user input (system integrity module 336 permits a client 250 to undo corrective actions that result in negative consequences. Various criteria for determining that a corrective action has had some negative consequences are contemplated. These negative consequences may be detected, in one embodiment, based on user input that does not directly specify an undo operation (e.g., detection of repeated mouse clicks may be used to infer user frustration with a recent corrective action) in at least ¶ [0220], Examiner notes corrective action, adjusting priority and resource reallocation may be responsive to user input);
monitoring execution of the process (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066]) by the least one processor (Each system 230 is shown as having a processor subsystem 234 (e.g., one or more processors) in at least ¶ [0068] and client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]) that is supported by the at least one memory (main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068] and Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 in at least ¶ [0376] – [0378]), with the dedicated area of the at least one memory for supporting the process being executed (Thus, step 640 may include, in one embodiment, a corrective action that increases the system resources dedicated to a particular process in at least ¶ [0118] and main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184], Examiner notes that the memory supports executing/to be execute processes; there is not a requirement of identifying the to be executed process, i.e. in claim 6),
the monitoring including determining processing resources consumed by the at least one processor (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066]);
comparing execution of the process (The score for a particular process may be compared with its resource usage to make a determination whether the process deviates from the resource usage policy in at least ¶ [0009]) to a processor consumption level (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066] and session information includes the resource consumption of a session 2110 (e.g., processor usage, memory usage, etc.)  in at least ¶ [0315] and in various embodiments, client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity in at least ¶ [0183]);
adjusting a priority level of the executed process in response to the consumption of processing resources being less than the processor consumption level (Various corrective actions may then be taken if a violation or significant process inefficiency is determined in at least ¶ [0009] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]);
reallocating the dedicated area of said at least one memory supporting the executed process in response to the adjusted priority level (module 920 determines different corrective actions for a process dependent upon its resource usage (as indicated by score 914) and importance (as indicated by score 918). In one embodiment, if a process is not important (e.g., as indicated by score 918 not satisfying a particular threshold or thresholds), module 920 may determine to reduce its performance regardless of its resource usage, by lowering its process priority, trimming its allocated memory, restricting I/O for that process, etc. In some instances, these corrective actions may be performed for background processes such as realupdate.exe described above. In one embodiment, if a process has some importance in other states of system 230 but not the present state (e.g., when system 230 is idle and no user activity is detected), module 920 may determine to idle or alternatively to accelerate the process until the state of system 230 changes. In some instances, this action may be performed for backup programs, search-index programs, antivirus programs, etc. In one embodiment, if a process is important and has a higher-than-average resource usage, module 920 may determine to improve its performance by boosting its priority, increasing its allocated memory, etc. In some instances, module 920 may also determine to not take any corrective actions for a process in at least ¶ [0174]), and
free resources with the free resources being used by other processes being executed by said at least one processor (in one embodiment, module 1120 detects hardware ports (such as parallel, serial, and USB ports) that are not being used and disables these ports, freeing resources associated with the ports for the operating system to use otherwise in at least ¶ [0216]), and
after adjustment of the priority level and while the process is still being executed (performed using a computer program executing on a computer system such as client 250 executing on computer system 230 in at least ¶ [0221]), updating a resource classification of the executed process in response to the priority level being adjusted (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009] and In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221], Examiner notes that Obrecht teaches that previous configuration settings related to the operating system, hardware, application and others are re-evaluated against optimized settings to determine whether a change should be made to the configuration; resource classification is one such setting, see techniques for classifying that permits entities to assess or reconcile process resource cost with the importance of these processes in at least ¶ [0009]. Further, such an instance of re-evaluating configurations as in ¶ [0221] is performed when the priority is changed, see at least ¶ [0174]).
Obrecht teaches freeing resources, such as ports, for use by other processes but does no specifically teach freeing memory space for use by other processes.
However, in analogous art, Burton teaches reallocating at least one memory to free memory space, with the free memory space being used by other processes being executed by said at least one processor (a procedure (described in detail below) for identifying "free" memory that may be reclaimed and re-allocated to other tasks, e.g., by checking that no tasks are currently using a piece of memory, before the memory is made available for re-allocation. The identification of memory that is no longer in use and is available for re-allocation may be performed by a "garbage collector" task 310, or by some other mechanism for checking and reclaiming-memory, e.g., by other tasks, or by functions provided by the operating system in at least col. 4 lines 46-55), and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the freeing memory space for use by other processes of Burton with the systems and methods of Obrecht resulting in a system in which freed memory from the reallocation of Obrecht are reallocated to processes as in Burton. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving real-time performance of tasks by running garbage collection (reclaiming of freed memory, and subsequent reallocation as above, to other tasks) concurrently and thus allowing for memory use to be optimized (see at least Burton col. 1 line 58 – col. 2 line 7 and col. 4 lines 46-55).

With regard to claim 17, Obrecht teaches wherein the priority level being at least one of a processing priority level and an input/output (I/O) priority level of said at least one processor (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]).

With regard to claim 20, Obrecht teaches a method comprising: accessing a dedicated area of at least one memory (Thus, step 640 may include, in one embodiment, a corrective action that increases the system resources dedicated to a particular process in at least ¶ [0118] and main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating … including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184], Examiner notes that corrective actions are performed with respect to resources dedicated to particular processes wherein said resources include memory resources. That is, dedicated areas of memory are accessed in the execution of processes.) while executing a process (The application typically loads at startup of the client and continues to reside in system memory while using processor and network resources in at least ¶ [0060] and client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]) by at least one processor coupled to the at least one memory (Each system 230 is shown as having a processor subsystem 234 (e.g., one or more processors) in at least ¶ [0068] and client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072] and Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 in at least ¶ [0376] – [0378]) based on the user input (system integrity module 336 permits a client 250 to undo corrective actions that result in negative consequences. Various criteria for determining that a corrective action has had some negative consequences are contemplated. These negative consequences may be detected, in one embodiment, based on user input that does not directly specify an undo operation (e.g., detection of repeated mouse clicks may be used to infer user frustration with a recent corrective action) in at least ¶ [0220], Examiner notes corrective action, adjusting priority and resource reallocation may be responsive to user input) and causing information to be displayed on said display (has an icon in an operating-system menu that displays executing background processes (e.g., a system tray icon) in at least ¶ [0137]);
monitoring execution of the process (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066]) by the least one processor (Each system 230 is shown as having a processor subsystem 234 (e.g., one or more processors) in at least ¶ [0068] and client 250 may be executable to assess the nature of various processes residing in main memory 240 and executing on the processor subsystems 234 of the respective client systems 230 in at least ¶ [0072]) that is supported by at least one memory (main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068] and Computer system 2600 includes a processor subsystem 2680 that is coupled to a system memory 2620 in at least ¶ [0376] – [0378]), the at least one memory having a dedicated area for supporting the process to be executed (Thus, step 640 may include, in one embodiment, a corrective action that increases the system resources dedicated to a particular process in at least ¶ [0118] and main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184], Examiner notes that the memory supports executing/to be execute processes; there is not a requirement of identifying the to be executed process, i.e. in claim 6),
comparing execution of the process to at least one global parameter (The score for a particular process may be compared with its resource usage to make a determination whether the process deviates from the resource usage policy in at least ¶ [0009], Examiner notes: Instant specification in at least ¶ [0053 – [0055]] specifies that “the engine will monitor processes activity and check their behavior against a global rule. The global rule defines when a process is experiencing abnormal CPU consumption”, that is, the global parameter is a rule specifying whether resource usage is abnormal),
adjusting a priority level of the executed process in response to satisfaction of the at least one global parameter (Various corrective actions may then be taken if a violation or significant process inefficiency is determined in at least ¶ [0009] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]),
reallocating the dedicated area of said at least one memory supporting the executed process in response to the adjusted priority level (module 920 determines different corrective actions for a process dependent upon its resource usage (as indicated by score 914) and importance (as indicated by score 918). In one embodiment, if a process is not important (e.g., as indicated by score 918 not satisfying a particular threshold or thresholds), module 920 may determine to reduce its performance regardless of its resource usage, by lowering its process priority, trimming its allocated memory, restricting I/O for that process, etc. In some instances, these corrective actions may be performed for background processes such as realupdate.exe described above. In one embodiment, if a process has some importance in other states of system 230 but not the present state (e.g., when system 230 is idle and no user activity is detected), module 920 may determine to idle or alternatively to accelerate the process until the state of system 230 changes. In some instances, this action may be performed for backup programs, search-index programs, antivirus programs, etc. In one embodiment, if a process is important and has a higher-than-average resource usage, module 920 may determine to improve its performance by boosting its priority, increasing its allocated memory, etc. In some instances, module 920 may also determine to not take any corrective actions for a process in at least ¶ [0174]), and
free resources with the free resources being used by other processes being executed by said at least one processor (in one embodiment, module 1120 detects hardware ports (such as parallel, serial, and USB ports) that are not being used and disables these ports, freeing resources associated with the ports for the operating system to use otherwise in at least ¶ [0216]), and
after adjustment of the priority level and while the process is still being executed (performed using a computer program executing on a computer system such as client 250 executing on computer system 230 in at least ¶ [0221]), updating a resource classification of the executed process in response to the priority level being adjusted (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009] and In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221], Examiner notes that Obrecht teaches that previous configuration settings related to the operating system, hardware, application and others are re-evaluated against optimized settings to determine whether a change should be made to the configuration; resource classification is one such setting, see techniques for classifying that permits entities to assess or reconcile process resource cost with the importance of these processes in at least ¶ [0009]. Further, such an instance of re-evaluating configurations as in ¶ [0221] is performed when the priority is changed, see at least ¶ [0174]).
Obrecht teaches freeing resources, such as ports, for use by other processes but does no specifically teach freeing memory space for use by other processes.
However, in analogous art, Burton teaches reallocating at least one memory to free memory space, with the free memory space being used by other processes being executed by said at least one processor (a procedure (described in detail below) for identifying "free" memory that may be reclaimed and re-allocated to other tasks, e.g., by checking that no tasks are currently using a piece of memory, before the memory is made available for re-allocation. The identification of memory that is no longer in use and is available for re-allocation may be performed by a "garbage collector" task 310, or by some other mechanism for checking and reclaiming-memory, e.g., by other tasks, or by functions provided by the operating system in at least col. 4 lines 46-55), and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the freeing memory space for use by other processes of Burton with the systems and methods of Obrecht resulting in a system in which freed memory from the reallocation of Obrecht are reallocated to processes as in Burton. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving real-time performance of tasks by running garbage collection (reclaiming of freed memory, and subsequent reallocation as above, to other tasks) concurrently and thus allowing for memory use to be optimized (see at least Burton col. 1 line 58 – col. 2 line 7 and col. 4 lines 46-55).

With regard to claim 21, Obrecht teaches wherein the priority level being at least one of a processing priority level of the at least one processor and an input/output (I/O) priority level of the at least one processor (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]).

With regard to claim 22, Obrecht teaches wherein the at least one global parameter comprises a processor consumption level (information may be collected by an agent running on a computer system to track attributes of processes including memory consumption, processor usage, startup characteristics, version updates, etc  in at least ¶ [0066] and session information includes the resource consumption of a session 2110 (e.g., processor usage, memory usage, etc.)  in at least ¶ [0315] and in various embodiments, client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity in at least ¶ [0183]), and
wherein the portion of the memory is allocated in response to a monitored execution of the process being less than the processor consumption level (if a process is important and has a higher-than-average resource usage, module 920 may determine to improve its performance by boosting its priority, increasing its allocated memory, etc. In some instances, module 920 may also determine to not take any corrective actions for a process in at least ¶ [0174]).

Claims 6-8, 14-15, 18-19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Obrecht et al. Pub. No. US 2016/0036722 A1 (hereafter Obrecht) in view of Burton et al. Pat. No. US 6,874,074 B1 (hereafter Burton) as applied to claims 1-5, 11-13, 16-17 and 20-22 above and in further view of Sterling et al. Pat. No. US 9,329,901 B2 (hereafter Sterling).

With regard to claim 6, Obrecht teaches wherein said at least one processor is further configured to perform the following before execution of the process:
determine if the identified process matches (Techniques for identifying, classifying, and prioritizing processes are disclosed … The processes may be scored based on information defining a resource usage policy in at least ¶ [0009] and clients 250 operate using information from a server (e.g., resource usage analysis server (e.g., control) program 216 executing on system 220) in at least ¶ [0070]) a known (process rules may be specified by or on behalf of an entity (e.g., by a regulatory entity that establishes a standardized set of extraneous process rules for one or more different computing platforms). It is thus contemplated, for example, that an entity could establish a default set of extraneous process rules for WINDOWS-based computer systems. This default set of criteria could be used by entities to determine extraneous processes on their WINDOWS desktops; alternately, such entities could modify or establish their own set of extraneous process rules in at least ¶ [0083] and In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]) resource classification (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009]) the known resource classification having a known priority level associated therewith (a client program executing on a computer system can identify and classify processes that are running, including non-malicious processes. The processes may be scored based on information defining a resource usage policy. An entity (e.g., a company) may define a resource usage policy <known>, and thus cause processes running on its client systems to be scored (e.g., using behavioral assessment) based on the extent to which particular processes align with business goals of the company in at least ¶ [0009]); and
adjust the priority level of the process to be executed to the known priority level (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]) in response to the identified process matching the known resource classification (client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity. As has been described above, this evaluation may determine violations of a usage policy, deviations from the usage policy, etc. in at least ¶ [0183]).
Obrecht teaches identifying processes including e.g., detection of extraneous processes, detection of underperforming processes, optimization of system configurations, etc. But does not specifically teach that the processes identified are processes “to be executed”. That is, Obrecht appears to perform resource usage analysis and optimization on currently executing processes.
However, in analogous art Sterling teaches identify the process to be executed (the resource scheduler 312 determines that one of the threads 322 is available to execute or implement at least one specific task … the resource scheduler 312 selects and/or acquires at least one pending task from the first workload 302 … the resource scheduler 312 evaluates the task acquired at operation 404 … At operation 410, the resource scheduler 312 allocates the available thread to an available one of the first plurality of concurrency slot 326 such that the task may be executed in at least Fig. 4 and col. 6 lines 4-67), and
It would have been obvious to a person having ordinary skill in the art prior to effective filing date of the claimed invention to combine the identifying the process to be executed of Sterling with the systems and methods of Obrecht and Burton resulting in identifying the process as in Obrecht and Burton to be executed as in Sterling. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system flexibility in scheduling and running recurring and opportunistic discretionary workloads when resources are idle, and by prioritizing, slowing down or stopping such workloads when resources are under pressure such that the system is responsive not only to currently executing processes, as in Obrecht and Burton, but extends such functionality to processes that are to be executed such as in Sterling resulting in a system that more dynamically responds to yet to be executed processes (See Sterling col. 2 lines 22-31).

With regard to claim 7, Obrecht teaches wherein said at least one processor is further configured to adjust the priority level of the process to be executed to a default priority level (In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230. In step 1220, client system 230 automatically reconfigures ones of the configuration settings in at least ¶ [0221], if changes should not be made the processing and I/O priority would be automatically reconfigured to the default settings) in response to the identified process not matching the known resource classification (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]), the default priority level associated with a default resource classification (In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]).

With regard to claim 8, Obrecht teaches wherein the dedicated memory area is configured to store the known and default resource classifications (In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]).

With regard to claim 14, Obrecht teaches wherein said at least one processor is further configured to perform the following before execution of the process:
determine if the identified process matches (Techniques for identifying, classifying, and prioritizing processes are disclosed … The processes may be scored based on information defining a resource usage policy in at least ¶ [0009] and clients 250 operate using information from a server (e.g., resource usage analysis server (e.g., control) program 216 executing on system 220) in at least ¶ [0070]) a known (process rules may be specified by or on behalf of an entity (e.g., by a regulatory entity that establishes a standardized set of extraneous process rules for one or more different computing platforms). It is thus contemplated, for example, that an entity could establish a default set of extraneous process rules for WINDOWS-based computer systems. This default set of criteria could be used by entities to determine extraneous processes on their WINDOWS desktops; alternately, such entities could modify or establish their own set of extraneous process rules in at least ¶ [0083] and In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]) resource classification (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009]), the known resource classification having a known priority level associated therewith (a client program executing on a computer system can identify and classify processes that are running, including non-malicious processes. The processes may be scored based on information defining a resource usage policy. An entity (e.g., a company) may define a resource usage policy <known>, and thus cause processes running on its client systems to be scored (e.g., using behavioral assessment) based on the extent to which particular processes align with business goals of the company in at least ¶ [0009]); and
adjust the priority level of the process to be executed to the known priority level (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]) in response to the identified process matching the known resource classification (client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity. As has been described above, this evaluation may determine violations of a usage policy, deviations from the usage policy, etc. in at least ¶ [0183]).
Obrecht teaches identifying processes including e.g., detection of extraneous processes, detection of underperforming processes, optimization of system configurations, etc. But does not specifically teach that the processes identified are processes “to be executed”. That is, Obrecht appears to perform resource usage analysis and optimization on currently executing processes.
However, in analogous art Sterling teaches identify the process to be executed (the resource scheduler 312 determines that one of the threads 322 is available to execute or implement at least one specific task … the resource scheduler 312 selects and/or acquires at least one pending task from the first workload 302 … the resource scheduler 312 evaluates the task acquired at operation 404 … At operation 410, the resource scheduler 312 allocates the available thread to an available one of the first plurality of concurrency slot 326 such that the task may be executed in at least Fig. 4 and col. 6 lines 4-67);
It would have been obvious to a person having ordinary skill in the art prior to effective filing date of the claimed invention to combine the identifying the process to be executed of Sterling with the systems and methods of Obrecht and Burton resulting in identifying the process as in Obrecht and Burton to be executed as in Sterling. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system flexibility in scheduling and running recurring and opportunistic discretionary workloads when resources are idle, and by prioritizing, slowing down or stopping such workloads when resources are under pressure such that the system is responsive not only to currently executing processes, as in Obrecht and Burton, but extends such functionality to processes that are to be executed such as in Sterling resulting in a system that more dynamically responds to yet to be executed processes (See Sterling col. 2 lines 22-31).

With regard to claim 15, Obrecht teaches wherein said at least one processor is further configured to adjust the priority level of the process to be executed to a default priority level (In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230. In step 1220, client system 230 automatically reconfigures ones of the configuration settings in at least ¶ [0221], if changes should not be made the processing and I/O priority would be automatically reconfigured to the default settings) in response to the identified process not matching the known resource classification (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]), the default priority level associated with a default resource classification (In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]).

With regard to claim 18, Obrecht teaches performing the following before execution of the process:
determine if the identified process matches (Techniques for identifying, classifying, and prioritizing processes are disclosed … The processes may be scored based on information defining a resource usage policy in at least ¶ [0009] and clients 250 operate using information from a server (e.g., resource usage analysis server (e.g., control) program 216 executing on system 220) in at least ¶ [0070]) a known (process rules may be specified by or on behalf of an entity (e.g., by a regulatory entity that establishes a standardized set of extraneous process rules for one or more different computing platforms). It is thus contemplated, for example, that an entity could establish a default set of extraneous process rules for WINDOWS-based computer systems. This default set of criteria could be used by entities to determine extraneous processes on their WINDOWS desktops; alternately, such entities could modify or establish their own set of extraneous process rules in at least ¶ [0083] and In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]) resource classification (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009]), the known resource classification having a known priority level associated therewith (a client program executing on a computer system can identify and classify processes that are running, including non-malicious processes. The processes may be scored based on information defining a resource usage policy. An entity (e.g., a company) may define a resource usage policy <known>, and thus cause processes running on its client systems to be scored (e.g., using behavioral assessment) based on the extent to which particular processes align with business goals of the company in at least ¶ [0009]); and
adjust the priority level of the process to be executed to the known priority level (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]) in response to the identified process matching the known resource classification (client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity. As has been described above, this evaluation may determine violations of a usage policy, deviations from the usage policy, etc. in at least ¶ [0183]).
Obrecht teaches identifying processes including e.g., detection of extraneous processes, detection of underperforming processes, optimization of system configurations, etc. But does not specifically teach that the processes identified are processes “to be executed”. That is, Obrecht appears to perform resource usage analysis and optimization on currently executing processes.
However, in analogous art Sterling teaches identifying the process to be executed (the resource scheduler 312 determines that one of the threads 322 is available to execute or implement at least one specific task … the resource scheduler 312 selects and/or acquires at least one pending task from the first workload 302 … the resource scheduler 312 evaluates the task acquired at operation 404 … At operation 410, the resource scheduler 312 allocates the available thread to an available one of the first plurality of concurrency slot 326 such that the task may be executed in at least Fig. 4 and col. 6 lines 4-67);
It would have been obvious to a person having ordinary skill in the art prior to effective filing date of the claimed invention to combine the identifying the process to be executed of Sterling with the systems and methods of Obrecht and Burton resulting in identifying the process as in Obrecht and Burton to be executed as in Sterling. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system flexibility in scheduling and running recurring and opportunistic discretionary workloads when resources are idle, and by prioritizing, slowing down or stopping such workloads when resources are under pressure such that the system is responsive not only to currently executing processes, as in Obrecht and Burton, but extends such functionality to processes that are to be executed such as in Sterling resulting in a system that more dynamically responds to yet to be executed processes (See Sterling col. 2 lines 22-31).

With regard to claim 19, Obrecht teaches adjusting the priority level of the process to be executed to a default priority level (In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230. In step 1220, client system 230 automatically reconfigures ones of the configuration settings in at least ¶ [0221], if changes should not be made the processing and I/O priority would be automatically reconfigured to the default settings) in response to the identified process not matching the known resource classification (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]), the default priority level associated with a default resource classification (In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]).

With regard to claim 23, Obrecht teaches performing the following before execution of the process: 
determining if the identified process matches (Techniques for identifying, classifying, and prioritizing processes are disclosed … The processes may be scored based on information defining a resource usage policy in at least ¶ [0009] and clients 250 operate using information from a server (e.g., resource usage analysis server (e.g., control) program 216 executing on system 220) in at least ¶ [0070]) a known (process rules may be specified by or on behalf of an entity (e.g., by a regulatory entity that establishes a standardized set of extraneous process rules for one or more different computing platforms). It is thus contemplated, for example, that an entity could establish a default set of extraneous process rules for WINDOWS-based computer systems. This default set of criteria could be used by entities to determine extraneous processes on their WINDOWS desktops; alternately, such entities could modify or establish their own set of extraneous process rules in at least ¶ [0083] and In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]) resource classification (Techniques for identifying, classifying, and prioritizing processes are disclosed in at least ¶ [0009]), the known resource classification having a known priority level associated therewith (a client program executing on a computer system can identify and classify processes that are running, including non-malicious processes. The processes may be scored based on information defining a resource usage policy. An entity (e.g., a company) may define a resource usage policy <known>, and thus cause processes running on its client systems to be scored (e.g., using behavioral assessment) based on the extent to which particular processes align with business goals of the company in at least ¶ [0009]); and
adjusting the priority level of the process to be executed to the known priority level (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]) in response to the identified process matching the known resource classification (client system 230 evaluates these values by comparing them with threshold values specified by a usage policy established by an entity to determine whether a process's resource consumption is justified relative to its importance to the entity. As has been described above, this evaluation may determine violations of a usage policy, deviations from the usage policy, etc. in at least ¶ [0183]).
Obrecht teaches identifying processes including e.g., detection of extraneous processes, detection of underperforming processes, optimization of system configurations, etc. But does not specifically teach that the processes identified are processes “to be executed”. That is, Obrecht appears to perform resource usage analysis and optimization on currently executing processes.
However, in analogous art Sterling teaches identifying the process to be executed (the resource scheduler 312 determines that one of the threads 322 is available to execute or implement at least one specific task … the resource scheduler 312 selects and/or acquires at least one pending task from the first workload 302 … the resource scheduler 312 evaluates the task acquired at operation 404 … At operation 410, the resource scheduler 312 allocates the available thread to an available one of the first plurality of concurrency slot 326 such that the task may be executed in at least Fig. 4 and col. 6 lines 4-67);
It would have been obvious to a person having ordinary skill in the art prior to effective filing date of the claimed invention to combine the identifying the process to be executed of Sterling with the systems and methods of Obrecht and Burton resulting in identifying the process as in Obrecht and Burton to be executed as in Sterling. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system flexibility in scheduling and running recurring and opportunistic discretionary workloads when resources are idle, and by prioritizing, slowing down or stopping such workloads when resources are under pressure such that the system is responsive not only to currently executing processes, as in Obrecht and Burton, but extends such functionality to processes that are to be executed such as in Sterling resulting in a system that more dynamically responds to yet to be executed processes (See Sterling col. 2 lines 22-31).

With regard to claim 24, Obrecht teaches adjusting the priority level of the process to be executed to a default priority level (In various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230. In step 1220, client system 230 automatically reconfigures ones of the configuration settings in at least ¶ [0221], if changes should not be made the processing and I/O priority would be automatically reconfigured to the default settings) in response to the identified process not matching the known resource classification (client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating. This action may include any of the actions described above, including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]), the default priority level associated with a default resource classification (In step 1210, client system 230 analyzes its configuration settings. These settings may include various ones of the settings relating to the operating system, hardware, application, or others such as described above … in various embodiments, client system 230 compares previous settings (e.g., default settings) with a set of optimized settings to determine if changes should be made based on the configuration of system 230 in at least ¶ [0221]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Obrecht et al. Pub. No. US 2016/0036722 A1 (hereafter Obrecht) in view of Burton et al. Pat. No. US 6,874,074 B1 (hereafter Burton) as applied to claims 1-5, 11-13, 16-17 and 20-22 above and in further view of Osogami et al. Pub. No. US 2012/0198447 A1 (hereafter Osogami).

With regard to claim 9, Obrecht and Burton teach the computing device according to Claim 1
Obrecht and Burton do not specifically teach adjusting a number of processors.
However, in analogous art Osogami teaches wherein said at least one processor comprises a plurality of processors, and wherein the adjustment of the priority level further comprises changing how many processors are to be used to execute the process (the allocation configuration optimization process according to the present invention can reduce the number of CPUs by 27% as compared with using manual calculation and can give a guarantee in terms of value-at-risk. In other words, this can further improve the resource use efficiency by reducing the number of CPUs in dependence on the obtained allocation configuration in at least ¶ [0166]).
It would have been obvious to a person having ordinary skill in the arty prior to the effective filing date of the claimed invention to combine the adjusting a number of processors of Osogami with the systems and methods of Obrecht and Burton resulting in changing the number of processors, as in Osogami, as a resource allocation adjustment as in Obrecht and Burton. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the resource use efficiency (See at least Osogami ¶ [0166]).

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. Applicant argues in substance:

 The Examiner cited Burton et al. as relocating at least one memory to free memory space, with the free memory space being used by other processes being executed by the processor. In view of the claim amendments, the applicant submits that even if the references were selectively combined as suggested by the Examiner, the claimed invention is still not produced. Independent Claim 1 has been amended to recite that “the at least one processor accesses the dedicated area of said at least one memory to execute the process causing information to be displayed on said display” …
Burton et al. discloses use of a garbage collector task 310 that runs as a separate task. The garbage collector may use information from an allocated memory table 308 and from scanning the shared memory pool 304 in order to determine memory objects that are available for reclamation. The garbage collector may delete the corresponding entries from the allocated memory table 308 and make the memory available for reallocation.
Accordingly, it is submitted that amended independent Claim 1 is patentable over Obrecht et al. in view of Burton et al. Independent Claims 12, 16 and 20 have been amended similar to independent Claim 1. Therefore, it is submitted that these claims are also patentable over Obrecht et al. in view of Burton et al.
With regard to point (a), Examiner respectfully disagrees with Applicant. Applicant argues that the claims have been amended to recite that “the at least one processor accesses the dedicated area of said at least one memory to execute the process causing information to be displayed on said display” but then discusses the teachings of Burton and concludes that the combination of Obrecht and Burton is improper and does not teach the newly amended claims. Examiner notes, Applicant’s argument pertains to Burton, however, the limitations being argued have been mapped to Obrecht. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, Examiner directs Applicant’s attention to the detailed rejection above. Obrecht teaches Thus, step 640 may include, in one embodiment, a corrective action that increases the system resources dedicated to a particular process in at least ¶ [0118] and main memory 240 (memory that is used during execution to store processes, other application information, client 250, and associated information) in at least ¶ [0068] and client system 230 (e.g., using module 330) takes a corrective action with respect to the identified process based on the evaluating … including temporarily suspending execution of a process, reducing resource consumption of a process, allocating additional resources to a process, modifying priorities of a process (e.g. processor, memory, or I/O priorities) etc in at least ¶ [0184]. That is, corrective actions are performed with respect to resources dedicated to particular processes wherein said resources include memory resources. That is, corrective actions are increasing resources that include dedicated areas of memory and therefore processes have dedicated areas of memory allocated thereto and would be the memory resources which is accessed in the execution of processes.
Moreover, to the extent that Applicant is attempting to argue Burton with regard to the limitations for which it has been relied, Examiner also respectfully disagrees with Applicant. Burton has been relied upon to teach the limitation “reallocate at least one memory to free memory space, with the free memory space being used by other processes being executed by said at least one processor”. In at least Burton col. 4 lines 46-55 Burton “identif[ies] "free" memory that may be reclaimed and re-allocated to other tasks”. Thus Burton is explicit in meeting the limitation for which it has been applied. Further still, a person having ordinary skill in the art would have been motivated to make this combination with Obrecht for the purpose of improving real-time performance of tasks by reclaiming of freed memory, and subsequently reallocating the freed memory to other tasks and thus allowing for memory use to be optimized (see at least Burton col. 1 line 58 – col. 2 line 7 and col. 4 lines 46-55). Reallocating memory for more efficient use is an obvious improvement that would be self-evident to a person having ordinary skill in the art and indeed is exactly what Burton teaches.
Lastly, to the extent that Applicant is attempting to allege that Burton is directed to shared memory whereas the instant claims utilize dedicated memory and thus Burton could not be applicable to the instant claims, Examiner also respectfully disagrees. While Burton recites shared memory, Burton is being combined with Obrecht which teaches memory dedicated to particular processes (see at least ¶ [0118], ¶ [0068] and ¶ [0184]). It is the concept of reclaiming and reallocating memory of Burton that is combined with the dedicated memory allocation of Obrecht. That is, Obrecht allocates memory to particular processes in a dedicated fashion, however, if that resources could be freed by the processes of Burton, this memory could be rededicated to another process. That is, combining Burton with Obrecht is not changing Obrecht to a shared memory system nor is a shared memory required to implement the concept taught by Burton. Rather, the dedicated memory of Obrecht may be rededicated as needed or appropriate.
Argument has not been found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195